 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10    KENNEDY MCDOW,                                       Case No. 1:21-cv-00163-AWI-EPG
11                        Plaintiff,                       ORDER FOR PLAINTIFF TO SHOW
                                                           CAUSE WHY THIS CASE SHOULD NOT
12                   v.                                    BE DISMISSED WITHOUT PREJUDICE
                                                           FOR FAILURE TO COMPLETE
13                                                         SERVICE ON DEFENDANTS
      SHELTER FINANCIAL SERVICES, LLC, et                  PURSUANT TO FEDERAL RULE OF
14    al.,                                                 CIVIL PROCEDURE 4(M)
15                        Defendants.
16
            Plaintiff Kennedy McDow is proceeding pro se in this action bringing claims against
17
     Defendants Shelter Financial Services, LLC, RES Recovery, Merced County Sheriff Department,
18
     Merced Police Department, and unnamed John Does (collectively, Defendants). (ECF No. 1). For
19
     the reasons below, the Court orders Plaintiff to show cause why this action should not be
20
     dismissed for failure to timely complete service on Defendants.
21
            Under Federal Rule of Civil Procedure 4(m), “If a defendant is not served within 90 days
22
     after the complaint is filed, the court—on motion or on its own after notice to the plaintiff—must
23
     dismiss the action without prejudice against that defendant or order that service be made within a
24
     specified time.” Fed. R. Civ. P. 4(m). However, “if the plaintiff shows good cause for the failure,
25
     the court must extend the time for service for an appropriate period.” Id.
26
            Plaintiff initiated this action with the filing of his complaint on February 10, 2021 (ECF
27
     No. 1). A summons was issued on February 16, 2021 (ECF No. 3). To date, Plaintiff has not filed
28
                                                       1
 1   a return of service demonstrating that he has accomplished service of the complaint and summons

 2   on any Defendant, nor has a waiver of service been filed by any Defendant.

 3          Accordingly, Plaintiff is ORDERED to show cause why this action should not be

 4   dismissed for failure to timely serve Defendants as required under Federal Rule of Civil

 5   Procedure 4(m). Plaintiff shall file, no later than June 21, 2021, either: (1) a return of service

 6   showing that service on each Defendant has been completed; or (2) a response to this order to

 7   show cause demonstrating that Plaintiff has good cause for failing to complete service and

 8   explaining when Plaintiff will complete service.

 9          Plaintiff is cautioned that failure to respond to this order to show cause may result in the

10   dismissal of this action.

11
     IT IS SO ORDERED.
12

13      Dated:     June 1, 2021                                 /s/
14                                                       UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
